DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on August 5, 2022 has been entered. 
	Claims 22-27 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on August 5, 2022 have been fully considered.
	Objection to the Sequence Listing
	Applicant’s arguments do not appear to explicitly address this issue. The objection has been withdrawn as being obviated by the amendment to the specification filed with the response.
	Objections to the Specification 
	Applicant’s arguments do not appear to explicitly address this issue. The objections have been withdrawn as being obviated by the amendment to the specification filed with the response.
	Objection to claim 22
	Applicant argues that the objection should be withdrawn in view of the amendments to claim 22 (Remarks, page 5).
	This argument was persuasive. The objection has been withdrawn. 
	Rejection of claims 22-27 under 35 U.S.C. 101
	Applicant argues that the rejection should be withdrawn in view of the amendments to independent claim 22 (Remarks, page 5).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 22-27 under 35 U.S.C. 112(a) (new matter)
	Applicant argues on pages 5-6 of the Remarks that the rejection should be withdrawn because the amended claims find support in at least the following portions of the original disclosure: Fig. 6, Fig. 7, and paras. 33, 41, 202, and 203.
	This argument was not persuasive. The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for the subject matter of amended claims 22-27 for the reasons set forth below in the modified rejection. Briefly, amended independent claim 22 requires the first region of the primer to be substantially complementary to a binding site at a 5’ end of the target sequence on a first strand of the target nucleic acid, but the original disclosure (e.g., in the cited portions of the disclosure) only provides support for a binding site that is not at a 5’ end of the target sequence (see, e.g., Fig. 6). As well, as discussed in the modified rejection, the amendments to claim 22 create an additional new matter issue. Amending the claim to use the language in claim 19 of the issued parent (i.e., US 10,669,574 B2) is suggested to address this issue and also the indefiniteness issues in claim 22.
	Rejection of claims 22-27 under 35 U.S.C. 112(b)
	Applicant argues on page 6 of the Remarks that the rejection should be withdrawn. In particular, Applicant argues that amended claim 22 is definite and points to Fig. 6, Fig. 7, and paras. 33, 41, 202, 203, and 266-272 for support.
	In response, it is first noted that the antecedent basis issue concerning “the first region” is moot in view of amendments to claim 22. That basis for rejection has been withdrawn. 
The other bases for rejection have been maintained, though. First, the issue concerning the last “wherein” clause in claim 22 is not one of support in the specification, but rather, the purpose of including the recitation in the claim. As discussed in the rejection, since it appears that any primer with the claimed first and second regions will have a Tm that is higher than the Tm of a primer containing only the first region, it remains unclear as to why the last “wherein” clause in the claim is present. Second, Applicant’s arguments do not address the issue concerning the portion of the target nucleic acid sequence bound by the first region of the primer. That basis for rejection is still considered applicable and is reiterated below. Lastly, Applicant’s arguments do not address the issue raised previously concerning claims 23-26. That basis for rejection has also been maintained. Thus, claims 22-27 remain rejected under 35 U.S.C. 112(b).
	Double Patenting
	Applicant states that the issue of nonstatutory double patenting with US 10,669,574 B2 will be addressed when the claims in the instant application are otherwise allowable (Remarks, pages 6-7).
	Applicant’s arguments are acknowledged. The rejection citing the ‘574 patent has been maintained with modifications to address the claim amendments since it remains applicable. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 has been amended to state that the primer contains “a first region….located near a 3’ end of the oligonucleotide primer, the first region being substantially complementary to a binding site at a 5’ end of the target nucleic acid sequence on the first strand of the target nucleic acid.” The claim has also been amended to state that the primer also contains “a second region….located near a 5’ end of the oligonucleotide primer, the second region being substantially complementary to a binding site on a second strand of the target nucleic acid opposite to the binding site of the 3’ end of the first oligonucleotide primer.”
Applicant’s Remarks filed with the current response state that support may be found in at least Figures 6 and 7 of the application as well as paras. 33, 41, 202, and 203 (see pages 5-6).
The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for the requirement in claim 22 for the first region of the primer to be substantially complementary to a binding site at the 5’ end of the target nucleic acid sequence on the first strand of a double-stranded target nucleic acid. Figures 6 and 7 do not provide support for primers having such first regions since each primer in these figures is depicted as binding to an internal sequence or a sequence closer to the 3’ end of the target sequence. See also the description of Figures 6 and 7 in paras. 202-203 of the specification. The remainder of the original disclosure does not remedy this deficiency because it never describes the primers as having a first region that binds in the required way. Accordingly, claim 22 contains new matter. 
Claim 22 also contains new matter because the original disclosure fails to provide support for a primer in which the first and second region are near the 3’ and 5’ ends, respectively. The original disclosure, including the portions cited by Applicant, only provides support for these regions at the 3’ and 5’ ends (see, e.g., Figs. 6-7 and paras. 202-203).
Claims 23-27 also contain new matter since they each depend from claim 22 and fail to correct the above new matter issues. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is drawn to method for designing an oligonucleotide primer having two regions. The claim has been amended to state that the first region is located “near a 3’ end” of the primer and binds to one strand of a target nucleic acid and that the second region is located “near a 5’ end” of the primer and binds to a strand of the target nucleic acid that is opposite to the strand bound by the first region of the primer. These amendments to the claim, which replace “the 3’ end” and “the 5’ end” with “a 3’ end” and “a 5’ end” cause the claim to be indefinite because they suggest that the primer may have more than one 5’ and 3’ end (e.g., as would be the case if the primer is double-stranded or has an unconventional nucleotide linkage), but based on the disclosure throughout the application, this does not appear to be Applicant’s intention. Replacing “a” before each of “3’ end” and “5’ end” with “the” would address the issue.
Claim 22 is also indefinite because there is insufficient antecedent basis for “the binding site of the 3’ end of the first oligonucleotide primer.” The previous portion of the claim only provides support for the “the binding site of the first region of the oligonucleotide primer.” 
 Claim 22 also states in the last “wherein” clause that “the Tm [melting temperature] of the oligonucleotide primer is increased compared to a Tm of an oligonucleotide primer having only the first region.” This recitation also renders the claim indefinite because it is unclear as to how a longer primer (i.e., a primer containing the first and second region instead of just the first region) could not also have a higher Tm since Chen et al.1 teach that increasing the length of a primer increases its Tm (see page 19 and Note 1 on page 28). In other words, since it seems that a primer that contains the first and second regions necessarily has a higher Tm compared to a primer having just the first region by virtue of its greater length, it is unclear what the above recitation in claim 22 is intended to encompass. Deleting this recitation is suggested.
	Lastly, claim 22 is indefinite because its intended scope is not entirely clear. The claim states that the first region, which is near the 3’ end of the primer is substantially complementary to a binding site at the 5’ end of a target nucleic acid sequence in one strand of a double-stranded target nucleic acid, but it is not clear that this is Applicant’s intention for the claim for two reasons. First, as discussed above, this requirement in the claim contains new matter. Second, it is not clear that a primer positioned in the claimed way would function in an especially useful way in an amplification method. More specifically, if the primer is positioned such that a region near its 3’ end binds at the 5’ end of a target nucleic acid sequence and extended, the resulting extension product will not include additional nucleotides complementary to the target sequence. Instead, it will include nucleotides adjacent to the target sequence. In view of the foregoing, the intended requirements of the claim are in doubt, and the claim is also indefinite for this reason. Applicant could address the issue by amending the claim to use the language in claim 19 of the issued parent (i.e., US 10,669,574 B2).
	Claims 23-27 are also indefinite by way of their dependency on claim 22.
	Claims 23-26 are further indefinite because the intended scope of each of these claims is not clear. Each of these claims uses “at least” to describe the range of permissible melting temperatures for the designed primer, but it appears, based on the specification (see, e.g., pages 32-33), that Applicant may have intended to use “at most” instead of “at least.” To illustrate, in claim 23, the words “at least” indicate that the melting temperature of the designed primer can differ from the melting temperature of the target nucleic acid sequence by, e.g., 15°C, 17°C, 20°C, or 25°C, but it appears, based on the aforementioned portion of the specification, that Applicant intends the melting temperature of the designed primer to differ from the melting temperature of the target nucleic acid by no more than 15°C. If so, amending to replace “at least” with “at most” or “no more than” is suggested provided that doing so would not introduce new matter. The same issue and suggestion also apply to claims 24-26. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23 of U.S. Patent No. 10,669,574 B2 (cited previously).2 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘574 patent overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims are drawn to a method for increasing the melting temperature (Tm) of a PCR primer. The method comprises designing a primer such that it contains the following two regions: (i) a 3’ end that is substantially complementary to a binding site at the 5’ end of a target nucleic acid sequence in a first strand of a double-stranded target nucleic acid, and (ii) a 5’ end that is substantially complementary to a binding site located on the second strand of the target nucleic acid and opposite to the binding site of the 3’ end of the primer. As discussed above, the instant claims are indefinite and contain new matter, but it appears that Applicant is attempting to claim a method for designing primers that possess the structural features depicted in Figures 6-7.
Claims 19-23 of the ‘574 patent are also drawn to a method for increasing the Tm of PCR primers, and independent claim 19 recites a method that contains all of the elements of the instant claim 22 except for the following two elements in the instant claims: (i) the requirement for the presence of the 5’ end of the primer to increase the Tm relative to a primer lacking said 5’ end; and (ii) the requirement for the 3’ end of the primer to bind to the 5’ end of a target nucleotide sequence in a first strand of the target nucleic acid. 
These differences are not sufficient to render the instant claims patentably distinct from the claims of the ‘574 patent for the following reasons. First, as to element (i), any primer having the required 5’ end will have a higher Tm than a primer lacking said 5’ end since a primer consisting of a first sequence and an additional sequence will necessarily have a higher Tm than a primer that just contains the first sequence. In other words, claim 19 in the ‘574 patent inherently meets the requirement in the last “wherein” clause of the instant claim 22.
Second, as to element (ii), it appears that Applicant is attempting to claim a method for designing a primer with the structural features described in Figure 6 (i.e., a primer that only requires the 3’ and 5’ ends to bind opposite to one another on different strands of the target nucleic acid and not a primer in which the 3’ end binds to the 5’ end of a target nucleotide sequence). To the extent that this is correct, claim 19 recites a method for designing such a primer. And, if Applicant does, in fact, intend the 3’ end of the primer to hybridize to the 5’ end of a target nucleotide sequence in the first strand of a double-stranded target nucleic acid, this is still considered to be an obvious variant of the method recited in the claims of the ‘574 application since the ordinary artisan would have recognized that a primer can be designed to hybridize to any desired region of a target nucleotide sequence. Thus, the instant claim 22 is not patentably distinct from claim 19 of the ‘574 patent.
The limitations of the instant claims 23-26 are suggested by claims 19-22, respectively, of the ‘574 patent. More specifically, each of claims 19-22 recites a range that overlaps with the ranges recited in the instant claims, and no evidence of unexpected results with respect to the claimed ranges has been presented. This is sufficient to establish a prima facie case of obviousness per MPEP 2144.05 I. 
The limitations of the instant claim 27 are recited in claim 23 of the ‘574 patent since that claim recites a value (equal melting temperatures) within the range of melting temperatures (approximately equal melting temperatures) recited in the instant claim 27. As discussed in MPEP 2131.03 I, for example, a value within a claimed range is anticipatory. Thus, the instant claim 27 is not patentably distinct from the claims of the ‘574 patent. 

Conclusion
8.	No claims are currently allowable. The claims are free of the prior art for the same reasons set forth in the Notice Allowability mailed on January 23, 2020 in the parent case, Application Serial No. 15/324,218, but they are rejected for other reasons.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chen et al. Methods in Molecular Biology 2002; 192: 19-29. This reference was cited previously. 
        2 The instant application is a divisional of the application that issued as the ‘574 patent (US Application Serial No. 15/324,281). A non-statutory double patenting rejection is not prohibited by 35 U.S.C. 121, though, because the restriction requirement between the subject matter of instant claims and the subject matter of the other claims issued in the ‘281 application was withdrawn in the Notice of Allowability mailed on January 23, 2020. See also MPEP 804.01